Exhibit SWIFT ENERGY COMPANY CHANGE OF CONTROL SEVERANCE PLAN November 4, 2008 INTRODUCTION The Board of Directors of Swift Energy Company (the “Company”) recognizes that, as is the case with many publicly held corporations, there exists the possibility of a Change of Control of the Company. This possibility and the uncertainty it creates may result in the loss or distraction of employees of the Company and its Subsidiaries to the detriment of the Company and its shareholders. The Board considers the avoidance of such loss and distraction to be essential to protecting and enhancing the best interests of the Company and its shareholders.
